Bullard, .J.
The syndic took a rule upon certain purchasers
at the sale of the insolvent’s effects, to show cause why they should not pay the amount of their purchases, on suggesting that they had been authorized by a decree of the court to retain the same in their hands, subject to the further order of the court, upon a final tableau, they giving bond to contribute a pro- rata to the law charges, privileges and mortgages -which should be decreed to have the priority over their claims, and on alleging that said privileged claims were of such an - amount as to require the defendants in the rule to pay the whole amount of their purchases, and that.Michel and Saloy are not entitled to receive any thing on .their claim against the insolvent.
Michel is appellant from a judgment making this rule absolute as to him.
It appears, that Michel purchased at the syndic’s sale for $435, the slave, Agnes, who was mortgaged to secure the payment of the note for $750, in -controversy in the case just decided, of *488Pralon, Syndic, v. Aymard et al., and gave security to pay the amount of the purchase, if the mortgage given to secure the note held by him should be declared null, and otherwise to contribute his share of the charges of administration.
The decision being against the appellant, as to the validity of his mortgage, it follows that he is bound to pay the amount of the purchase.

Judgment affirmed.